EXHIBIT 10.141

THIS AMENDMENT AGREEMENT No. 3 (this Amendment Agreement) is dated as of
November      , 2006

BETWEEN:



(1)   HALO TECHNOLOGY HOLDINGS, INC. (formerly Warp Technology Holdings, Inc.),
a Nevada corporation, as borrower (the Company); and



(2)   FORTRESS CREDIT CORP., in its capacity as agent to the Lenders under the
Credit Agreement referred to below (in that capacity, the Agent).

WHEREAS:



(A)   The Company, the Lenders (referred to therein) and the Agent are parties
to that certain credit agreement dated August 2, 2005, as amended by Amendment
No. 1 dated as of October 26, 2005 and Amendment No. 2 dated as of October 11,
2006 (the Credit Agreement).

(B) The Company has agreed to sell it all of its equity interest in each of
Gupta Technologies, LLC, Gupta Technologies, Ltd., and Gupta Technologies GmbH
(the Gupta Entities) to Unify Corporation (the Buyer) pursuant to a Purchase and
Exchange Agreement (the Purchase Agreement) dated as of September 13, 2006
between and among the Buyer and Halo, as amended.

(C) Pursuant to Section 7.2(b) of the Credit Agreement, the Company would be
obligated (upon the sale of the Gupta Entities) to prepay the Loan in an amount
equal to the outstanding principal amount of Advance relating to Tranche A (the
Gupta Prepayment).

(D) The Company failed to pay the Agent for the benefit of the Lenders the final
installment of an amendment fee pursuant to Section 10(a) of Amendment No. 2 to
the Credit Agreement (Amendment No. 2) in the amount of US$100,000 on
November 10, 2006 (the Outstanding Amendment Fee).

(E) The Company has acquired, or will acquire pursuant to the Purchase
Agreement, direct or indirect ownership of 100% of the equity interests in the
entities set forth in Schedule 1 hereto (the New Subsidiaries).

(F) Pursuant to Sections 18.13, 18.25 and 28.9 of the Credit Agreement, the New
Subsidiaries are obligated to become a Guarantor under the Credit Agreement and
the Company and the New Subsidiaries are obligated to enter into certain
Security Documents in favor of the Agent.

(G) The Company has requested that the Agent release its Security Interest in
the equity interests of the Gupta Entities and the assets of the Gupta Entities.



(H)   The Company failed to make the US$270,000 Principal repayment which was
due on November 2, 2006 (the November 2nd Payment).



(I)   This Amendment Agreement is supplemental to and amends the Credit
Agreement. The Company and the Agent have agreed that the Credit Agreement
should be amended as set forth in this Amendment Agreement.

IT IS AGREED as follows:



1.   INTERPRETATION



1.1   Definitions

Terms defined in the Credit Agreement (by reference or otherwise) have, unless
expressly defined in this Amendment Agreement, the same meanings in this
Amendment Agreement.



1.2   Construction

The provisions of Clause 1.2 (Construction) of the Credit Agreement apply to
this Amendment Agreement as though they were set out in full in this Amendment
Agreement, except that references to “this Agreement” are to be construed as
references to this Amendment Agreement.



2.   EFFECT OF AMENDMENT AGREEMENT

With effect on and from the date of this Amendment Agreement, the Credit
Agreement will be amended by, and the rights and obligations of the parties
thereto relating to their future performance under the Credit Agreement will be
governed by and construed in accordance with, the Credit Agreement as amended,
modified and supplemented by this Amendment Agreement.



3.   AMENDMENTS AND WAIVERS

Notwithstanding anything contained in the Credit Agreement to the contrary, the
Company and the Agent hereby agrees that:



  (a)   the Company shall partially prepay (as a mandatory prepayment pursuant
to Section 7.2 of the Credit Agreement) the Loan as follows: (i) in an amount
equal to US$4,600,000 simultaneously with the closing of the sale of the Gupta
Entities and (ii) in an amount equal to US$2,000,000 payable in three
installments, with the first installment of US$500,000 payable on January 31,
2007, the second installment of US$500,000 payable on February 28, 2007 and the
third installment of US$1,000,000 payable on March 30, 2007;

(b) the Company shall pay to the Agent an amount equal to US$500,000
simultaneously with the closing of the sale of the Gupta Entities, US$270,000 of
which shall be applied towards the November 2nd Payment, US$100,000 of which
shall be applied towards the Outstanding Amendment Fee and US$130,000 of which
shall be applied (i) as a credit against future payment of accrued interest by
the Company under the Credit Agreement, and (ii) towards the payment of Agent’s
legal fees relating to this Amendment Agreement, the documentation contemplated
pursuant to 3(d), and any of Agent’s outstanding legal fees relating to prior
Amendments to the Credit Agreement;

(c) on or prior to December 15, 2006, the Company will cause each of (i) the New
Subsidiaries to become a Guarantor under the Credit Agreement and enter into
Security Agreements in favor of the Agent relating to all assets of such New
Subsidiary, (ii) the Company (or its relevant Subsidiary) shall enter into a
Pledge Agreement in favor of the Agent relating to all of the outstanding equity
interests in each New Subsidiary and (iii) the Company and each New Subsidiary
shall have satisfied all other requirements of Sections 18.13, 18.25 and 28.9 of
the Credit Agreement;



  (d)   the Company shall pay the Agent for the benefit of the lenders a
reorganization success fee equal to US$200,000 on or prior to the earlier of
(i) the date (if any) on which the Company sells its equity interest in any of
Empagio, Inc., David Corporation or Process Software, Inc. and (ii) March 30,
2007, which, for the avoidance of doubt does not constitute a repayment of any
portion of the Loan;



  (e)   the Company ‘s failure or any New Subsidiary’s failure to comply with
its obligations under this Section 3, shall constitute an immediate Event of
Default under the Credit Agreement, and, for the avoidance of doubt, the
Company’s failure to comply with its obligations under Section 3(a), 3(b), 3(d)
and 10(a) shall constitute an immediate Event of Default under Section 19.2 of
the Credit Agreement; and



  (f)   the Agent shall enter into a release letter, in the form attached as
Annex A.



4.   REPRESENTATIONS AND WARRANTIES



4.1   Representations and Warranties

The Company makes each representation and warranty set out in Clauses 4.2
(Powers and Authority) through 4.6 (Credit Agreement) of this Amendment
Agreement to each Finance Party.



4.2   Powers and authority

It has the power to enter into and perform, and has taken all necessary action
to authorize the entry into and performance of this Amendment Agreement and the
transactions contemplated by this Amendment Agreement.



4.3   Legal validity



  (a)   This Amendment Agreement is its legally binding, valid and enforceable
obligation.



  (b)   This Amendment Agreement is in the proper form for its enforcement in
the jurisdiction of its incorporation.



4.4   Non-conflict

The entry into and performance by it of, and the transactions contemplated by,
this Amendment Agreement do not and will not:



  (a)   conflict with any law or regulation applicable to it; or



  (b)   conflict with its constitutional documents; or



  (c)   conflict with any document which is binding upon it or any of its assets
or constitute a default or termination event (however described) under any such
document, in each case to an extent or in a manner which:



  (i)   has a Material Adverse Effect;



  (ii)   could reasonably be expected to result in any liability on the part of
any Finance Party to any third party; or



  (iii)   could require the creation of any Lien over any asset in favor of a
third party.



4.5   Authorizations

All authorizations required by it in connection with the entry into, performance
and validity and enforceability of, and the transactions contemplated by, this
Amendment Agreement have been obtained or effected (as appropriate) and are in
full force and effect.



4.6   Credit Agreement

The Company hereby represents and warrants that, on the date of this Amendment
Agreement, the representations and warranties set out in Clauses 15.2 (Status)
through 15.16 (United States laws) of the Credit Agreement:



  (a)   are true with each such representation and warranty being understood to
mean such representation and warranty as amended (if amended at all) pursuant to
Clause 3 (Amendments) of this Amendment Agreement; and



  (b)   would also be true if references to “this Agreement” were construed as
references to the Credit Agreement as amended by this Amendment Agreement.



4.7   Acknowledgment of Reliance

The Company acknowledges that it makes such representations and warranties with
the intention of persuading Agent (on behalf of the Lenders) to enter into this
Amendment Agreement and that the Agent has entered into this Amendment Agreement
on the basis of, and in full reliance on, each of such representations and
warranties.



5.   GOVERNING LAW, ETC.

This Amendment Agreement is governed by the laws of the State of New York. The
provisions of Clauses 36 (Governing Law) and 37 (Enforcement) of the Credit
Agreement are incorporated by reference into this Amendment Agreement as if
fully set out herein, with each reference to “this Agreement” (including in the
definition of Finance Documents) being understood to be a reference to this
Amendment Agreement.



6.   SEVERABILITY

If any provision of this Amendment Agreement is or becomes illegal, invalid or
unenforceable in any jurisdiction, that shall not affect:



  (a)   the legality, validity or enforceability in that jurisdiction of any
other provision of this Amendment Agreement; or



  (b)   the legality, validity or enforceability in any other jurisdiction of
that or any other provision of this Amendment Agreement.



7.   COUNTERPARTS

This Amendment Agreement may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Amendment Agreement.



8.   COMPLETE AGREEMENT

This Amendment Agreement, the Credit Agreement and the other Finance Documents
contain the complete agreement between the Parties on the matters to which such
agreements relate and supersede all prior commitments, agreements and
understandings, whether written or oral, with respect to those matters.



9.   NATURE OF THIS AMENDMENT AGREEMENT



  (a)   By signing this Amendment Agreement, the Parties designate this
Amendment Agreement as a Finance Document.



  (b)   Except as specifically amended by this Amendment Agreement, the Credit
Agreement is and shall continue to be in full force and effect and is hereby in
all respects ratified and confirmed. The Credit Agreement and this Amendment
Agreement will be read and construed as a single document.



10.   CERTAIN AGREEMENTS REGARDING FEES

The Company hereby irrevocably agrees that:



  (a)   It shall pay the Agent for the benefit of the Lenders an amendment fee
equal to US$300,000 as consideration for entering into this Amendment Agreement.
This amendment fee shall be payable in 3 installments of US$100,000 each. The
first such installment of US$100,000 shall be due and payable on December 15,
2006, the second installment shall be due and payable on February 28, 2007 and
the third installment of US$100,000 shall be due and payable on March 30, 2007.



  (b)   It shall promptly pay all reasonable costs and expenses of Allen & Overy
LLP, counsel to the Agent, incurred in connection with this Amendment Agreement.



11.   RELEASE

The Company on behalf of itself, its Subsidiaries and Affiliates hereby
acknowledge, effective upon the date of this Amendment Agreement, that the
Company and its Subsidiaries and Affiliates, have no defense, counterclaim,
offset, cross-complaint, claim or demand of any kind or nature whatsoever that
can be asserted to reduce or eliminate all or any part of any Obligor’s
liability to repay all amounts due and owing under the Credit Agreement or to
seek affirmative relief or damages of any kind or nature from the Agent, any
Lender or any of their past and present officers, partners, members, directors,
servants, agents, attorneys, assigns, employees, heirs, parents, subsidiaries,
or any other Person acting for or on behalf of any of them. The Company and its
Subsidiaries and Affiliates, all their successors, assigns, Subsidiaries and
Affiliates and any Person acting for or on behalf of, or claiming through them,
hereby fully, finally and forever release and discharge the Agent and the
Lenders and all of the Agent’s and Lenders’ past and present officers, partners,
members, directors, servants, agents, attorneys, assigns, employees, heirs,
parents, subsidiaries, and each Person acting for or on behalf of any of them
(collectively, the “Released Parties”) of and from any and all past, present and
future actions, causes of action, demands, suits, claims, liabilities, Liens,
lawsuits, adverse consequences, amounts paid in settlement, costs, damages,
debts, deficiencies, diminution in value, disbursements, expenses, losses and
other obligations of any kind or nature whatsoever, whether in law, equity or
otherwise (including without limitation those arising under 11 U.S.C. §§ 541-550
and interest or other carrying costs, penalties, legal, accounting and other
professional fees and expenses, and incidental, consequential and punitive
damages payable to third parties), whether known or unknown, fixed or
contingent, direct, indirect, or derivative, asserted or unasserted, foreseen or
unforeseen, suspected or unsuspected, liquidated or unliquidated, matured or
unmatured, now existing, heretofore existing or which may heretofore accrue
against any of the Released Parties, whether held in a personal or
representative capacity, and which are based on any act, fact, event or omission
or other matter, cause or thing occurring at or from any time prior to and
including the date hereof in any way, directly or indirectly arising out of,
connected with or relating to the Credit Agreement and the transactions
contemplated thereby, and all other agreements, certificates, instruments and
other documents and statements (whether written or oral) related to any of the
foregoing or to the documents related to the transaction contemplated herein.

The Agent, for and on behalf of itself and the Finance Parties, hereby
acknowledges that (i) the existing defaults described in Whereas clauses (D) and
(H) of this Amendment Agreement shall be deemed to be cured upon payment of the
November 2nd Payment and the Outstanding Amendment Fee pursuant to Section 3(b)
of this Amendment Agreement, and any existing defaults relating to the delay in
any of the New Subsidiaries becoming a Guarantor, shall be deemed to be cured
upon satisfaction of the Company’s obligations under Section 3(c) of this
Amendment Agreement.

12. MISCELLANEOUS

The Company represents and warrants that Gupta Technologies S.A. de C.V. has
been dissolved and the parties hereto confirm that Gupta Technologies S.A. de
C.V. is no longer an Obligor, a Guarantor or otherwise a party under the Credit
Agreement.

The undersigned, intending to be legally bound, have executed and delivered this
Amendment Agreement on the date stated at the beginning of this Amendment
Agreement.

1

SIGNATORIES

Company

HALO TECHNOLOGY HOLDINGS, INC.

By: /s/ Ernest C. Mysogland
Ernest C. Mysogland
Executive Vice President


      Agent     FORTRESS CREDIT CORP., as Agent for and on behalf of the Finance
Parties

 
   
By:
Constantine Dakolias
Chief Credit Officer
  /s/ Constantine Dakolias



 
   

2